Case 21-11750-mdc        Doc 48    Filed 06/29/21 Entered 06/29/21 15:54:21           Desc Main
                                   Document Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In re:                                          CHAPTER 11

MIDNIGHT MADNESS DISTILLING LLC                 CASE NO. 21-11750 (MDC)



    AMENDED ORDER GRANTING DEBTOR’S MOTION TO PAY PRE-PETITION
         WAGES, SALARIES AND OTHER RELATED OBLIGATIONS

         Upon consideration of the Debtor’s Motion to Pay Pre-Petition Wages, Salaries and

Other Related Obligations (the “Motion”), and after an opportunity for hearing on same, it is

hereby

         ORDERED that the Motion is GRANTED, and it is further

         ORDERED that the Debtor is permitted to pay pre-petition wages, benefits and related

taxes for the payroll period commencing June 16, 2021 through the Petition Date to the Debtor’s

employees; and it is further

         ORDERED that the Debtor is permitted to pay outstanding wages, benefits and related

taxes for the payroll period commencing June 2, 2021 through June 15, 2021, in the aggregate

amount of $11,240.28; and it is further

         ORDERED that the aforementioned payments shall not exceed $12,850.00 per employee.


Dated: _____________________
         June 29, 2021                       BY THE COURT:


                                             __________________________________
                                             Magdeline D. Coleman
                                             Chief U.S. Bankruptcy Judge




8369798 v1
